                 Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 1 of 11



  1                                                                           Honorable Thomas S. Zilly
  2

  3

  4

  5
                                  UNITED STATES DISTRICT COURT
  6                              WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
  7
      TP ICAP AMERICAS HOLDINGS INC.,
  8
                             Plaintiff,                  C21-539-TSZ
  9
             v.                                          STIPULATED PROTECTIVE ORDER
 10
      ICAP ENTERPRISES, INC. and HAFEN,
 11   LLC,

 12                          Defendants.

 13   1.     PURPOSES AND LIMITATIONS
 14          Discovery in this action is likely to involve production of confidential, proprietary, or
 15   private information for which special protection may be warranted. Accordingly, the parties hereby
 16   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
 17   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
 18   protection on all disclosures or responses to discovery, the protection it affords from public
 19   disclosure and use extends only to the limited information or items that are entitled to confidential
 20   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
 21   confidential information under seal.
 22   2.     “CONFIDENTIAL” MATERIAL
 23          “Confidential” material shall include the following documents and tangible things
 24   produced or otherwise exchanged:
 25          •       Future, intended, or prospective business plans;
 26          •       Non-public documents required to be created by regulation or statute;



                                                                                             MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 1                                                                   AT T ORNE Y S AT L AW
                                                                                        T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                          P I E R 70
                                                                                             2801 AL ASKAN W AY , STE 300
                                                                                            SE AT T LE , WASHI NG T ON 98121
                 Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 2 of 11



  1          •       Marketing documents not intended for public or general distribution;
  2          •       User manuals or instructions for TP ICAP’s services, software, or platforms;
  3          •       Contracts and attachments which are, by nature and/or express terms, confidential
  4                  to the signatories to such contracts;
  5          •       Non-public business agreements; and
  6          •       Non-public documents related to a party’s business plans or operations, including
  7                  private placement offering documents and internal communications.
  8          “Attorney’s Eyes Only” material shall include the following documents and tangible things
  9   produced or otherwise exchanged:
 10          •       Each party’s customer lists;
 11          •       Documents including unredacted bank account numbers or other unique identifiers;
 12          •       Contracts and attachments which are, by nature and/or express terms, confidential
 13                  to the signatories to such contracts and one or more of such signatories is, may,
 14                  and/or is alleged to be an actual or potential competitor of any other party;
 15          •       Documents including unredacted details of specific transactions by third parties;
 16                  and
 17          •       Each party’s non-public financial statements.
 18   3.     SCOPE
 19          The protections conferred by this agreement cover not only confidential material (as
 20   defined above), but also (1) any information copied or extracted from confidential material; (2) all
 21   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
 22   conversations, or presentations by parties or their counsel that might reveal confidential material.
 23          However, the protections conferred by this agreement do not cover information that is in
 24   the public domain or becomes part of the public domain through trial or otherwise.
 25

 26



                                                                                            MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 2                                                                  AT T ORNE Y S AT L AW
                                                                                       T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                         P I E R 70
                                                                                            2801 AL ASKAN W AY , STE 300
                                                                                           SE AT T LE , WASHI NG T ON 98121
               Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 3 of 11



  1   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
  2          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
  3   or produced by another party or by a non-party in connection with this case only for prosecuting,
  4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
  5   categories of persons and under the conditions described in this agreement. Confidential material
  6   must be stored and maintained by a receiving party at a location and in a secure manner that ensures
  7   that access is limited to the persons authorized under this agreement.
  8          4.2     Disclosure
  9                  (a) Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 10          ordered by the court or permitted in writing by the designating party, a receiving party may
 11          disclose materials designated “CONFIDENTIAL” only to:
 12                             (i)     the receiving party’s counsel of record in this action, as well as
 13          employees of counsel to whom it is reasonably necessary to disclose the information for
 14          this litigation;
 15                             (ii)    the officers, directors, and employees (including in house counsel)
 16          of the receiving party to whom disclosure is reasonably necessary for this litigation, unless
 17          the parties agree that a particular document or material produced is Attorney’s Eyes Only
 18          and is so designated;
 19                             (iii)   experts and consultants to whom disclosure is reasonably necessary
 20          for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
 21          (Exhibit A);
 22                             (iv)    the court, court personnel, and court reporters and their staff;
 23                             (v)     copy or imaging services retained by counsel to assist in the
 24          duplication of confidential material, provided that counsel for the party retaining the copy
 25          or imaging service instructs the service not to disclose any confidential material to third
 26          parties and to immediately return all originals and copies of any confidential material;



                                                                                                MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 3                                                                      AT T ORNE Y S AT L AW
                                                                                           T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                             P I E R 70
                                                                                                2801 AL ASKAN W AY , STE 300
                                                                                               SE AT T LE , WASHI NG T ON 98121
               Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 4 of 11



  1                          (vi)    during their depositions, witnesses in the action to whom disclosure
  2          is reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
  3          Bound” (Exhibit A), unless otherwise agreed by the designating party, or ordered by the
  4          court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
  5          confidential material must be separately bound by the court reporter and may not be
  6          disclosed to anyone except as permitted under this agreement; and
  7                          (vii)   the author or recipient of a document containing the information or
  8          a custodian or other person who otherwise possessed or knew the information and who has
  9          signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 10                  (b) Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items. Unless
 11          otherwise ordered by the court or permitted in writing by the designating party, a receiving
 12          party may disclose materials designated “ATTORNEYS’ EYES ONLY” only to the
 13          persons described in categories (i), (iii), (iv), (v) and (vii), in Section 4.2(a) above. In
 14          addition, a receiving party may disclose materials designated “ATTORNEYS’ EYES
 15          ONLY” to a witness, during their deposition in this action, to whom disclosure is essential
 16          to their deposition and who have signed the “Acknowledgment and Agreement to Be
 17          Bound” (Exhibit A), and only upon agreement by the designating party or ordered by the
 18          court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 19          Attorney’s Eyes Only material must be separately bound by the court reporter and may not
 20          be disclosed to anyone except as permitted under this agreement:
 21          4.3     Filing Confidential Material. Before filing confidential material or discussing or
 22   referencing such material in court filings, the filing party shall confer with the designating party,
 23   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 24   remove the confidential designation, whether the document can be redacted, or whether a motion
 25   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 26   designating party must identify the basis for sealing the specific confidential information at issue,



                                                                                            MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 4                                                                  AT T ORNE Y S AT L AW
                                                                                       T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                         P I E R 70
                                                                                            2801 AL ASKAN W AY , STE 300
                                                                                           SE AT T LE , WASHI NG T ON 98121
               Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 5 of 11



  1   and the filing party shall include this basis in its motion to seal, along with any objection to sealing
  2   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
  3   the standards that will be applied when a party seeks permission from the court to file material
  4   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
  5   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
  6   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
  7   the strong presumption of public access to the Court’s files.
  8   5.      DESIGNATING PROTECTED MATERIAL
  9           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 10   or non-party that designates information or items for protection under this agreement must take
 11   care to limit any such designation to specific material that qualifies under the appropriate
 12   standards. The designating party must designate for protection only those parts of material,
 13   documents, items, or oral or written communications that qualify, so that other portions of the
 14   material, documents, items, or communications for which protection is not warranted are not swept
 15   unjustifiably within the ambit of this agreement.
 16           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 17   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 18   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
 19   and burdens on other parties) expose the designating party to sanctions.
 20           If it comes to a designating party’s attention that information or items that it designated for
 21   protection do not qualify for protection, the designating party must promptly notify all other parties
 22   that it is withdrawing the mistaken designation.
 23           5.2     Manner and Timing of Designations. Except as otherwise provided in this
 24   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 25   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 26   be clearly so designated before or when the material is disclosed or produced.



                                                                                               MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 5                                                                     AT T ORNE Y S AT L AW
                                                                                          T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                            P I E R 70
                                                                                               2801 AL ASKAN W AY , STE 300
                                                                                              SE AT T LE , WASHI NG T ON 98121
               Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 6 of 11



  1                   (a)     Information in documentary form: (e.g., paper or electronic documents and
  2   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
  3   the designating party must affix the word “CONFIDENTIAL” to each page that contains
  4   confidential material. If only a portion or portions of the material on a page qualifies for protection,
  5   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
  6   markings in the margins).
  7                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties
  8   and any participating non-parties must identify on the record, during the deposition or other pretrial
  9   proceeding, all protected testimony, without prejudice to their right to so designate other testimony
 10   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
 11   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
 12   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
 13   at trial, the issue should be addressed during the pre-trial conference.
 14                   (c)     Other tangible items: the producing party must affix in a prominent place
 15   on the exterior of the container or containers in which the information or item is stored the word
 16   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 17   the producing party, to the extent practicable, shall identify the protected portion(s).
 18           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 19   designate qualified information or items does not, standing alone, waive the designating party’s
 20   right to secure protection under this agreement for such material. Upon timely correction of a
 21   designation, the receiving party must make reasonable efforts to ensure that the material is treated
 22   in accordance with the provisions of this agreement.
 23   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 24           6.1     Timing of Challenges. Any party or non-party may challenge a designation of
 25   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 26   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic



                                                                                               MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 6                                                                     AT T ORNE Y S AT L AW
                                                                                          T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                            P I E R 70
                                                                                               2801 AL ASKAN W AY , STE 300
                                                                                              SE AT T LE , WASHI NG T ON 98121
               Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 7 of 11



  1   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
  2   challenge a confidentiality designation by electing not to mount a challenge promptly after the
  3   original designation is disclosed.
  4           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
  5   regarding confidential designations without court involvement. Any motion regarding confidential
  6   designations or for a protective order must include a certification, in the motion or in a declaration
  7   or affidavit, that the movant has engaged in a good faith meet and confer conference with other
  8   affected parties in an effort to resolve the dispute without court action. The certification must list
  9   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
 10   to-face meeting or a telephone conference.
 11           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
 12   intervention, the designating party may file and serve a motion to retain confidentiality under Local
 13   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
 14   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 15   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 16   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 17   the material in question as confidential until the court rules on the challenge.
 18   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 19   LITIGATION
 20           If a party is served with a subpoena or a court order issued in other litigation that compels
 21   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
 22   must:
 23                  (a)     promptly notify the designating party in writing and include a copy of the
 24   subpoena or court order;
 25                  (b)     promptly notify in writing the party who caused the subpoena or order to
 26   issue in the other litigation that some or all of the material covered by the subpoena or order is



                                                                                              MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 7                                                                    AT T ORNE Y S AT L AW
                                                                                         T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                           P I E R 70
                                                                                              2801 AL ASKAN W AY , STE 300
                                                                                             SE AT T LE , WASHI NG T ON 98121
               Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 8 of 11



  1   subject to this agreement. Such notification shall include a copy of this agreement; and
  2                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
  3   the designating party whose confidential material may be affected.
  4   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  5          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
  6   material to any person or in any circumstance not authorized under this agreement, the receiving
  7   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
  8   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
  9   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
 10   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
 11   Bound” that is attached hereto as Exhibit A.
 12   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 13   MATERIAL
 14          When a producing party gives notice to receiving parties that certain inadvertently
 15   produced material is subject to a claim of privilege or other protection, the obligations of the
 16   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 17   is not intended to modify whatever procedure may be established in an e-discovery order or
 18   agreement that provides for production without prior privilege review. The parties agree to the
 19   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 20   10.    NON TERMINATION AND RETURN OF DOCUMENTS
 21          Within 60 days after the termination of this action, including all appeals, each receiving
 22   party must return all confidential material to the producing party, including all copies, extracts and
 23   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
 24          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 25   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 26



                                                                                             MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 8                                                                   AT T ORNE Y S AT L AW
                                                                                        T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                          P I E R 70
                                                                                             2801 AL ASKAN W AY , STE 300
                                                                                            SE AT T LE , WASHI NG T ON 98121
               Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 9 of 11



  1   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
  2   product, even if such materials contain confidential material.
  3          The confidentiality obligations imposed by this agreement shall remain in effect until a
  4   designating party agrees otherwise in writing or a court orders otherwise.
  5          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  6    By: s/ Brian W. Esler                             By: s/ William C. Rava
       Brian W. Esler, WSB No. 22168                     William C. Rava, WSB No. 29948
  7    Miller Nash LLP                                   Perkins Coie LLP
       Pier 70                                           1201 Third Avenue, Suite 4900
  8    2801 Alaskan Way, Suite 300                       Seattle, WA 98101-3099
       Seattle, WA 98121                                 206-359-8000
  9    Telephone: (206) 624-8300
       Fax: (206) 340-9599                               Sabrina J. Danielson
 10    Email: brian.esler@millernash.com                 Perkins Coie LLP
                                                         1900 Sixteenth Street, Suite 1400
 11    Jeanne M. Hamburg                                 Denver, CO 80202-5255
       (Admitted Pro Hac Vice)                           303-291-2300
 12    David H. Siegel
       (Admitted Pro Hac Vice)                                Attorneys for Defendant
 13    Norris McLaughlin, P.A.                                iCap Enterprises, Inc.
       7 Times Square, 21st Floor
 14    New York, NY 10036
       (212) 808-0700
 15
              Attorneys for Plaintiff
 16           TP ICAP Americas Holdings Inc.
 17    By: s/ Doug Tilley
       Benjamin L. Singer
 18    415-500-6077
       Doug Tilley
 19    Singer Cashman LLP
       628-400-3961
 20    505 Montgomery Street, Suite 1150
       San Francisco, CA 94111
 21
       Michael G. Atkins, WSBA #26026
 22    Atkins Intellectual Property, PLLC
       113 Cherry Street #18483
 23    Seattle, WA 98104-2205
       (206) 628-0983
 24    Email: mike@atkinsip.com
 25           Attorneys for Defendant
              Hafen, LLC
 26



                                                                                           MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 9                                                                 AT T ORNE Y S AT L AW
                                                                                      T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                        P I E R 70
                                                                                           2801 AL ASKAN W AY , STE 300
                                                                                          SE AT T LE , WASHI NG T ON 98121
              Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 10 of 11



  1                                                ORDER
  2
             PURSUANT TO STIPULATION, IT IS SO ORDERED
  3
             IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
  4
      documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
  5
      state proceeding, constitute a waiver by the producing party of any privilege applicable to those
  6
      documents, including the attorney-client privilege, attorney work-product protection, or any other
  7
      privilege or protection recognized by law.
  8

  9
             DATED this 19th day of August, 2021
 10

 11

 12                                                        A
 13                                                        Thomas S. Zilly
                                                           United States District Judge
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26



                                                                                           MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 10                                                                AT T ORNE Y S AT L AW
                                                                                      T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                        P I E R 70
                                                                                           2801 AL ASKAN W AY , STE 300
                                                                                          SE AT T LE , WASHI NG T ON 98121
               Case 2:21-cv-00539-TSZ Document 42 Filed 08/19/21 Page 11 of 11



  1                                              EXHIBIT A
  2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3           I,   ____________________________________           [print   or   type    full           name],                of
  4   ____________________________________ [print or type full address], declare under penalty of
  5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
  6   issued by the United States District Court for the Western District of Washington on [date] in the
  7   case of TP ICAP Americas Holdings Inc v. ICAP Enterprises Inc et al 2:21-cv-00539-TSZ. I agree
  8   to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
  9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
 10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
 11   item that is subject to this Stipulated Protective Order to any person or entity except in strict
 12   compliance with the provisions of this Order.
 13           I further agree to submit to the jurisdiction of the United States District Court for the
 14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
 15   Order, even if such enforcement proceedings occur after termination of this action.
 16   Date:
 17   City and State where sworn and signed:
 18   Printed name:
 19   Signature:
 20

 21

 22
      4853-0967-6790.1
 23

 24

 25

 26



                                                                                            MILLER NASH LLP
STIPULATED PROTECTIVE ORDER - 11                                                                 AT T ORNE Y S AT L AW
                                                                                       T : 206. 624. 830 0 | F: 206. 34 0. 959 9
                                                                                                         P I E R 70
                                                                                            2801 AL ASKAN W AY , STE 300
                                                                                           SE AT T LE , WASHI NG T ON 98121
